Name: Commission Regulation (EC) NoÃ 1572/2004 of 7 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 8.9.2004 EN Official Journal of the European Union L 287/1 COMMISSION REGULATION (EC) No 1572/2004 of 7 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 7 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 89,6 999 89,6 0709 90 70 052 70,2 999 70,2 0805 50 10 382 70,5 388 50,6 524 51,9 528 61,0 999 58,5 0806 10 10 052 84,3 220 118,3 624 149,3 999 117,3 0808 10 20, 0808 10 50, 0808 10 90 388 78,4 400 73,5 512 85,9 528 89,9 804 74,4 999 80,4 0808 20 50 052 97,1 388 124,7 999 110,9 0809 30 10, 0809 30 90 052 115,8 999 115,8 0809 40 05 052 95,0 066 87,8 093 31,7 094 29,3 624 132,4 999 75,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.